Citation Nr: 0733321	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-14 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for back problems. 

2. Entitlement to service connection for left leg condition. 

3. Entitlement to service connection for bilateral ankle 
condition. 

4. Entitlement to service connection for right shoulder 
condition.

5. Entitlement to service connection for high blood pressure 
due to Agent Orange exposure. 

6. Entitlement to service connection for ulcer. 

7. Entitlement to nonservice-connected pension.




REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to March 
1971.

This matter comes before the Board of Veterans Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO denied 
entitlement to service connection for a right shoulder 
condition, back problems, left leg condition, bilateral ankle 
condition, ulcer, and high blood pressure. The RO also denied 
entitlement to a nonservice-connected pension. 


FINDINGS OF FACT

1. A chronic disability affecting the veteran's back, to 
include degenerative arthritis and multi-level disc disease, 
did not first manifest during service or within a year of 
separating from service, and is not related to a disease or 
injury in service.

2. A chronic disability affecting the veteran's left leg, to 
include degenerative arthritis of the left knee, did not 
first manifest during service or within a year of separating 
from service, and is not related to a disease or injury in 
service.

3. The veteran does not have a chronic disability 
characterized as a bilateral ankle condition.
4. A chronic disability affecting the veteran's right 
shoulder, to include degenerative arthritis, did not first 
manifest during service or within a year of separating from 
service, and is not related to a disease or injury in 
service.

5. Hypertension did not first manifest during service or 
within a year of separating from service, and is not related 
to a disease or injury in service.

6. A chronic disability affecting the veteran's digestive 
system, to include peptic ulcer disease and gastroesophageal 
reflux, did not first manifest during service or within a 
year of separating from service, and is not related to a 
disease or injury in service.

7. The manifestations of the veteran's disabilities are not 
so severe as to permanently preclude gainful employment 
consistent with his age, education, and occupational 
experience.


CONCLUSIONS OF LAW

1. Back problems, to include degenerative arthritis and 
multi-level disc disease, were not incurred in or aggravated 
by active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2. A left leg condition, to include degenerative arthritis of 
the left knee, was not incurred in or aggravated by active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3. A bilateral ankle condition was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

4. A right shoulder condition, to include degenerative 
arthritis, was not incurred in or aggravated by active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

5. Hypertension was not incurred in or aggravated by active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

6. A digestive system disability, to include peptic ulcer 
disease and gastroesophageal reflux, was not incurred in or 
aggravated by active service, and may not be so presumed.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

7. The veteran is less than 100 percent disabled and it is 
not shown that he is unemployable by reason of permanent and 
total disability. 38 U.S.C.A. §§ 1502, 1521, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, service personnel records, the veteran's lay 
statements in support of the claim, VA compensation and 
pension examination reports, private medical records, and VA 
medical records. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, on the claim. Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001). 




Service Connection

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999). The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Back, left leg, bilateral ankle, and right shoulder 
conditions
The veteran seeks service connection for several 
musculoskeletal disabilities, to include back problems, a 
left leg condition, a bilateral ankle condition, and a right 
shoulder condition. The veteran contends he was blown off a 
vehicle by a "bouncing Betty" explosive device thrown by 
Viet Cong soldiers while serving in Saigon. He states he 
struck the ground and thereby sustained the aforementioned 
injuries. 

As an initial matter, the veteran has submitted several lay 
statements alleging one month of active service in Vietnam. 
In addition, he has submitted a Defense Department Form 214 
(DD 214) which reflects one month of foreign service and 
receipt of the Purple Heart. The veteran contends he was 
erroneously given an incomplete DD 214 at separation, 
however, the error was corrected and he was told the 
erroneous DD 214 would be disregarded. 

The Board is charged with the duty to assess the credibility 
and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001). In 
determining whether lay evidence is satisfactory, the Board 
may consider the demeanor of the witness, internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran. See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 
Vet. App. 498, 511 (1995).

A comprehensive review of the veteran's service 
administrative documents (201 File) reveals no evidence of 
foreign service. An August 1970 memorandum notes the veteran 
was ineligible to accept a permissive reassignment to Fort 
Polk, Louisiana, as he was being reassigned overseas. Of 
record is a December 1970 request for a hardship discharge 
submitted by the veteran, along with supporting documents. 
The veteran's request for a hardship discharge was granted in 
January 1971. The DD 214 associated with the veteran's 
service administrative records reflects no foreign service 
and no active service in Vietnam.

In addition, the evidence does not corroborate the veteran's 
lay statements that he received a Purple Heart. Although the 
veteran alleges Vietnam service, he was not awarded a Vietnam 
Campaign Medal or a Vietnam Service Medal. The veteran was 
questioned regarding his Vietnam service during a June 2004 
VA posttraumatic stress disorder (PTSD) screening. He was 
unable to report the month he arrived in Vietnam, the 
airfield where he landed, or the processing center he came 
through. Further, the veteran's service medical records are 
silent with regard to injuries sustained in Vietnam, despite 
his claim that he was hospitalized to treat the 
aforementioned musculoskeletal injuries. The Board finds the 
veteran's lay statements and supporting documentation are not 
supported by the record, and further concludes the veteran 
did not serve in Vietnam. 

A review of the veteran's service medical records indicates 
he denied arthritis, bone, joint, or other deformity, painful 
or "trick" shoulder or elbow, recurrent back pain, "trick" 
or locked knee, and foot trouble at enlistment into service 
in May 1969. His May 1969 examination revealed no 
abnormalities. He did not seek treatment for any injuries or 
illnesses affecting the right shoulder, back, left leg, or 
bilateral ankles during service. In February 1971 the veteran 
reported a history of back trouble, although he denied 
arthritis, bone, joint, or other deformity, painful or 
"trick" shoulder or elbow, "trick" or locked knee, and 
foot trouble. On examination, the veteran's claims of back 
trouble were not considered disabling. The veteran's February 
1971 separation examination revealed no abnormalities. 

The medical evidence of record reflects a confirmed diagnosis 
of several musculoskeletal disabilities. In this regard, an 
August 2004 magnetic resonance imaging (MRI) of the right 
shoulder revealed synovial hypertrophy and a possible partial 
tear of the supraspinatus tendon. An August 2004 MRI of the 
cervical spine revealed degenerative disc disease and 
spondylosis of the cervical spine with a possible small disc 
herniation. A September 2004 x-ray of the lumbar spine 
revealed small anterior osteophytes and some narrowing of the 
disc interspaces. A September 2004 MRI revealed small disc 
bulges in the thoracic spine. Disc herniation, hypertrophy, 
and moderately severe to severe spinal stenosis in the lumbar 
spine were noted on a September 2004 MRI of the lumbar spine. 
A December 2004 x-ray of the veteran's left knee reveals 
early degenerative changes in the medial and lateral 
compartment, as well as at the patellofemoral joint. Minimal 
fluid in the suprapatellar bursa was noted. A May 2005 VA 
general medical examination report reflects a current 
diagnosis of severe degenerative arthritis. However, the 
Board notes no current diagnosis of a chronic disability 
affecting the bilateral ankles. 

With regard to the veteran's claim for service connection for 
a bilateral ankle disability, service connection can only be 
granted for a disability resulting from disease or injury. 
The evidence of record does not reflect a current diagnosis 
of a chronic disability affecting the bilateral ankles. In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 
 
The evidence of record does reflect a current diagnosis of 
degenerative arthritis of the back, left leg, and right 
shoulder. Despite evidence of current disabilities, the 
veteran has not submitted evidence of service incurrence.  In 
this regard, there is no credible evidence the veteran was 
injured while in Vietnam. Further, service medical records do 
not demonstrate complaints of or treatment for an injury or 
illness affecting the veteran's back, left leg, or right 
shoulder while in service. The veteran was not diagnosed with 
a disability related to his back, left leg, or right shoulder 
during service. Further, there is no evidence that 
degenerative arthritis was manifested within the year after 
separation from service; thus, service incurrence may not be 
presumed.  38 C.F.R. § 3.309(a).  Therefore, the criteria for 
a grant of service connection for back, left leg, bilateral 
ankle, or right shoulder disabilities are not been met.
High blood pressure due to Agent Orange exposure 
The veteran claims service connection for hypertension, which 
he attributes to herbicide exposure during Vietnam. Service 
connection may be allowed on a presumptive basis for certain 
itemized conditions as a result of exposure to herbicides, or 
Agent Orange. 38 C.F.R. § 3.307. 

At the outset, the Board notes that the veteran did not have 
active service in the Republic of Vietnam, therefore, 
exposure to herbicides is not presumed. Further, hypertension 
is not listed among the enumerated disorders presumed to be 
related to herbicide exposure. See 38 C.F.R. §§ 3.307 and 
3.309.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis. See 
Combee v. Principi, 4 Vet. App. 78 (1993).

No vascular conditions were noted during his May 1969 service 
enlistment examination, and the veteran did not complain of a 
history of high blood pressure.  The veteran did not complain 
of or seek treatment for symptoms of high blood pressure or 
hypertension during service. Similarly, he did not report a 
history of high blood pressure at separation from service in 
February 1971, and no vascular conditions were noted on 
examination.  

The evidence of record reflects a current diagnosis of 
hypertension under fair control. Despite evidence of a 
current diagnosis of hypertension, the veteran has not 
submitted evidence of service incurrence.  The evidence of 
record does not indicate the veteran complained of or sought 
treatment for high blood pressure or hypertension during 
active service. There is no evidence hypertension was 
diagnosed during service. Further, hypertension was not 
manifested within the year after separation from service; 
thus, service incurrence may not be presumed.  38 C.F.R. 
§ 3.309(a).  The criteria for a grant of service connection 
have not been met.  


Ulcer 
The veteran seeks service connection for an ulcer, which he 
relates to pain and suffering caused by his physical 
injuries. A review of the veteran's service medical records 
indicates he reported a history of stomach, liver, or 
intestinal trouble at induction into service in May 1969. 
However, his May 1969 enlistment examination revealed no 
abnormalities. He did not complain of or seek treatment for 
an ulcer or any gastrointestinal illnesses during service. 
The veteran reported a history of frequent indigestion and 
stomach, liver, or intestinal trouble at separation from 
service. No conditions were noted on the February 1971 
separation examination and the veteran stated he was in good 
health.

The May 2005 VA general medical examination report reflects a 
current diagnosis of gastroesophageal reflux disease (GERD) 
and a history of peptic ulcer disease (PUD). However, despite 
evidence of a current disability, the veteran has not 
submitted evidence of service incurrence. In this regard, the 
veteran's service medical records do not demonstrate 
complaints of or treatment for an ulcer, GERD, or any other 
digestive disorder. The veteran was not diagnosed with an 
ulcer or GERD during service. Further, ulcers did not 
manifest within the year after separation from service; thus, 
service incurrence may not be presumed.  38 C.F.R. 
§ 3.309(a).  Therefore, the criteria for a grant of service 
connection for an ulcer have not been met.

The preponderance of evidence is against the veteran's claims 
for service connection; therefore, the "benefit of the doubt 
rule" does not apply. The veteran's claims for service 
connection for back problems, a left leg condition, a 
bilateral ankle condition, a right shoulder condition, 
hypertension, and ulcer must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Entitlement to Nonservice-Connected Pension.

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to nonservice-connected disabilities that are 
not the result of the veteran's willful misconduct. Permanent 
and total disability will be held to exist when an individual 
is unemployable as a result of disabilities that are 
reasonably certain to last throughout the remainder of that 
person's life. Talley v. Derwinski, 2 Vet. App. 282, 285 
(1992); 38 C.F.R. §§ 3.340(b), 4.15.

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established. The first is to establish that the veteran has a 
lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation under the appropriate diagnostic codes of 
the VA's Schedule for Rating Disabilities. 38 U.S.C.A. § 
1502(a)(1); 38 C.F.R. §§ 3.340(a), 4.15. Alternatively, a 
veteran may establish permanent and total disability for 
pension purposes, absent a combined 100 percent schedular 
evaluation, by proving that the individual (as opposed to the 
average person) has a lifetime impairment precluding the 
veteran from securing and following substantially gainful 
employment. 38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17. 
Under this analysis, if there is only one such disability, it 
must be ratable as 60 percent or more, and if there are two 
or more disabilities, there must be at least one disability 
ratable as 40 percent or more, with a combined disability 
rating of at least 70 percent.

However, if a veteran cannot qualify for a permanent and 
total disability rating under the above rating scheme 
following applicable schedular criteria, a permanent and 
total disability rating for pension purposes may be granted 
on an extraschedular basis if the veteran is subjectively 
found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors. See 38 C.F.R. §§ 3.321(b)(2), 4.17(b).

Here, the Board finds that the appellant is a veteran, and 
that he completed more than 90 days of active service. His 
period of active service did occur during a period of war. 
Therefore, the remaining question is whether the veteran is 
permanently and totally disabled from a nonservice-connected 
disability which is not the result of willful misconduct.

The veteran's schedular rating is less than 100 percent, so 
the "average person" test is not met. The veteran's combined 
rating is 50 percent. Because the veteran has multiple 
disabilities, a combined rating of 70 percent, with one 
disability rated at least 40 percent, is required under 38 
C.F.R. § 4.17 to obtain a nonservice-connected pension. There 
is no evidence of record that a higher rating is warranted 
for any of the veteran's disabilities. Therefore the 
"individual" test is not met.

Further, the veteran is not entitled to a nonservice-
connected disability pension based upon a subjective finding 
that he is unemployable by reason of his disabilities, age, 
or occupational background. The medical evidence of record 
indicates the veteran's disabilities are not severe enough to 
explain his unemployment. A May 2005 VA general medical 
evaluation report indicates the veteran is unemployable due 
to severe degenerative arthritis. Although the general 
medical examiner concluded the veteran's severe degenerative 
arthritis precluded him from working, this opinion is not 
supported by the evidence. In this regard, the general 
medical examiner did not perform a comprehensive 
musculoskeletal examination. Rather, the general medical 
examiner deferred to the clinical findings of the orthopedic 
examiner. 

During the orthopedic evaluation, the examiner noted that the 
veteran's history of multi-level disc disease and spinal 
stenosis, as well as arthritic changes affecting the left 
knee. On examination, however, range of motion in the left 
knee was variable. Although the veteran complained of left 
knee pain during the examination, the examiner was unable to 
localize the source of veteran's discomfort. Similarly, 
during range of motion testing of the lumbar spine, forward 
flexion was measured to 55 degrees with complaints of pain. 
However, the examiner observed the veteran perform forward 
flexion to 90 degrees without any sign of discomfort while 
dressing and undressing. The orthopedic examiner was unable 
to account for the veteran's symptoms; therefore, he 
concluded the veteran was employable. 

The May 2005 VA orthopedic examination report notes a poor 
correlation between the veteran's complaints and the 
objective evidence regarding the severity of his 
disabilities. Further, the examiner inferred that the veteran 
may have been exaggerating his symptoms; as he demonstrated 
far greater range of motion when unobserved. He concluded the 
veteran was employable. The opinion of the orthopedic 
examiner is clearly more probative than that of the general 
medical examiner, as it was rendered after performing a 
complete physical evaluation. 

Similarly, the May 2005 VA psychiatric disorders examination 
report indicates the veteran is unemployable; however, this 
opinion was rendered based on the veteran's reported 
symptoms. The veteran stated that his left knee, lower back, 
and right shoulder bother him and he is unable to work due to 
depression and pain. He reported feeling very depressed due 
to his lack of income after the death of his wife. In 
addition, the veteran reported having "flashbacks from 
Vietnam." He stated he occasionally experiences hollering, 
screaming, explosions, and see[s] dead bodies. The examiner 
diagnosed major depressive disorder, chronic without 
psychotic features, and concluded the veteran's prognosis for 
maintaining gainful employment is fair to poor. 

The VA psychiatrist's opinion regarding the veteran's 
employability was reached after interviewing the veteran 
regarding his medical history and current symptoms. As 
previously noted, the veteran did not serve in Vietnam. Thus, 
his description of symptoms is not credible, as he repeatedly 
referred to psychiatric symptoms related to Vietnam service. 
The Board notes, as a general matter, that the veteran does 
great disservice to his credibility when he references 
symptoms attributed to stressors which are completely 
unsubstantiated by the record. The veteran's reported 
symptoms are facially implausible, self-interested, and 
motivated by a desire for monetary gain. Thus, the May 2005 
VA psychiatric opinion which found the veteran unemployable 
is not credible, and further, is outweighed by the May 2005 
orthopedic examination opinion which determined the veteran 
is employable. 

Although the veteran is currently unemployed, unemployment 
does not, in and by itself, constitute eligibility for 
pension purposes. The preponderance of the evidence indicates 
the veteran is able to secure and maintain gainful 
employment. Specifically, the evidence shows that the veteran 
is 62 years old. He completed college and worked as a 
carpenter and building contractor. He was last employed in 
approximately 1999. The veteran is not subjectively 
unemployable by reason of his disabilities, age, background, 
and related factors; such that he is entitled to a permanent 
and total disability rating for nonservice-connected pension 
purposes. 
Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection and a nonservice-
connected pension in correspondence dated November 2003 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The veteran received 
notice regarding the criteria for increased disability 
ratings and assignment of effective dates of disability 
benefits in May 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service medical and administrative records, as well as 
his private and VA medical records. The evidence is not 
sufficient to require an examination under 38 C.F.R. 
§ 3.159(c)(4)(i).  With regard to the veteran's claims for 
service connection, the evidence of record does not reflect 
evidence of an incident or injury in service. With regard to 
the veteran's claim for non-service connected pension, he 
underwent several examinations in May 2005 and opinions 
regarding his employability were obtained. The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating this claim.  


ORDER

1. Entitlement to service connection for back problems is 
denied. 

2. Entitlement to service connection for left leg condition 
is denied. 

3. Entitlement to service connection for bilateral ankle 
condition is denied. 

4. Entitlement to service connection for right shoulder 
condition is denied.
5. Entitlement to service connection for high blood pressure 
due to Agent Orange exposure is denied. 

6. Entitlement to service connection for ulcer is denied. 

7. Entitlement to nonservice-connected pension is denied.




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420



 Department of Veterans Affairs


